United States Court of Appeals
                     For the First Circuit


No. 08-2273

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         CURTIS HOLLOWAY,
                TRUE NAME: CURTIS KAREEM HOLLOWAY,
       A/K/A CURTIS H. HOLLOWAY, A/K/A CURTIS K. HOLLOWAY,

                      Defendant, Appellant.


No. 09-1232

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       RICARDO CALVO,JR.,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on January 21, 2011 is
amended as follows:

     On page 4, line 9, the quotation mark following 2004).
should be deleted.